Exhibit 10.01
The information contained herein has been provided by Oracle Corporation and is
solely the responsibility of
Oracle Corporation.
ORACLE CORPORATION
DEFERRED COMPENSATION PLAN
(Amended and Restated January 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
SECTION 1 DEFINITIONS
    1  
SECTION 2 ELIGIBILITY
    3  
SECTION 3 DEFERRED COMPENSATION
    3  
SECTION 4 DESIGNATION OF BENEFICIARY
    6  
SECTION 5 CODE SECTION 409A
    7  
SECTION 6 TRUST PROVISIONS
    7  
SECTION 7 CLAIMS PROCEDURE
    8  
SECTION 8 AMENDMENT AND TERMINATION
    8  
SECTION 9 ADMINISTRATION
    9  
SECTION 10 GENERAL AND MISCELLANEOUS
    9  
APPENDIX 1 SOURCE GROUP I DISTRIBUTION ELECTION
    11  
APPENDIX 2 BENEFICIARY DESIGNATION
    12  
APPENDIX 3 ADOPTING EMPLOYERS
    13  

i 



--------------------------------------------------------------------------------



 



ORACLE CORPORATION
DEFERRED COMPENSATION PLAN
(Amended and Restated January 1, 2008)
Oracle Corporation, a Delaware Corporation, has established this unfunded plan
to provide deferred compensation for a select group of management and highly
compensated employees. The Plan is effective as of January 1, 2008 and governs
deferrals of compensation vesting after December 31, 2004. All amounts
previously deferred and vested under the Oracle Corporation 1993 Deferred
Compensation Plan (the “Prior Plan”) before January 1, 2005, and any amounts
credited as earnings thereon, are governed by the terms of the Prior Plan in
effect on October 3, 2004. Nothing in this Plan affects amounts that were
deferred and vested under the Prior Plan before January 1, 2005 or any amounts
credited as earnings thereon. It is intended that all amounts deferred and
vested under the Prior Plan, and any amounts credited as earnings thereon, are
exempt from Code section 409A under its grandfathering rules.
RECITALS
WHEREAS, those employees identified by the Compensation Committee of the Board
of Directors of the Company or the committee designated to administer this Plan
in accordance with Section 9 as eligible to participate in this Plan are
employed by the Company or any other corporation or trade or business that has
adopted the Plan with the approval of the Company (each of whom are referred to
hereafter as the “Employer” or collectively as the “Employers”); and
WHEREAS, the Company desires to maintain an unfunded deferred compensation plan
for the benefit of those employees and their beneficiaries;
NOW THEREFORE, the Company hereby establishes this deferred compensation plan.
SECTION 1
DEFINITIONS
     1.1 “Account” means a separate account established under this Plan for an
Eligible Employee who makes a deferral election under Section 3.
     1.2 “Base Salary” means an Employee’s regular compensation without
reduction for compensation deferred pursuant to all qualified and non-qualified
plans of any Employers, but excluding all of the following: bonuses,
commissions, overtime, incentive payments, non-monetary awards, retention
payments, and other special compensation.
     1.3 “Beneficiary” means the beneficiary that a Participant designates to
receive his or her Account upon the Participant’s death.

 



--------------------------------------------------------------------------------



 



     1.4 “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.
     1.5 “Committee” means the Compensation Committee of the Board of Directors
of the Company. The Senior Vice President of Human Resources and those persons
he or she designates in writing are hereby delegated the authority to act on
behalf of the Committee to administer the Plan in accordance with Section 9. The
authority to amend and terminate the Plan in accordance with Section 8 is not
delegated and, therefore, lies solely with the Compensation Committee of the
Board of Directors of the Company.
     1.6 “Company” means Oracle Corporation, a Delaware corporation, and any
successor organization.
     1.7 “Eligible Employee” means an Employee who is eligible to participate in
the Plan under Section 2.1.
     1.8 “Employee” means a person employed by an Employer.
     1.9 “Employer” means the Company and any other corporation or trade or
business within the Employer Group that adopts the Plan with the Company’s
approval. A list of adopting Employers is attached to this Plan as Appendix 3
and shall be kept by the Committee.
     1.10 “Employer Group” means the group of entities (whether or not organized
in corporate form and whether or not organized in the United States) owned
50 percent or more by the Company or by an affiliate of the Company that is,
itself, owned 50 percent or more by the Company.
     1.11 “Hardship” is defined in Section 3.6.
     1.12 “Participant” means a person with an Account. Status as a Participant
ceases when the Participant’s entire Account has been distributed.
     1.13 “Plan” means the Oracle Corporation Deferred Compensation Plan, as
amended.
     1.14 “Termination of Employment” means “separation from service” as defined
in Code section 409A.
     1.15 “Trust” or “Trust Agreement” means the Oracle Corporation 1993
Deferred Compensation Plan Trust Agreement, including any amendments, entered
into between Employer and the Trustee to carry out the provisions of the Plan
subject to Section 6.1.
     1.16 “Trust Fund” means the cash and other properties held and administered
by the Trustee in accordance with the Trust Agreement to carry out the
provisions of the Plan.

2



--------------------------------------------------------------------------------



 



     1.17 “Trustee” means the designated trustee acting at any time under the
Trust Agreement.
     1.18 “Variable Compensation” means bonuses and commissions, as designated
by the Committee.
SECTION 2
ELIGIBILITY
     2.1 Eligibility. Eligibility to participate in the Plan in a calendar year
is limited to Employees of Employers who are selected by the Committee (or its
designee), in its sole discretion, and (i) whose annualized base salary in
United States dollars determined as of September 30 of the prior calendar year
equals or exceeds $165,000 (or another amount established by the Committee), or
(ii) who participated in the Plan in the prior calendar year. The Committee also
may select for eligibility an Employee whose base salary reaches $165,000 in a
given year. For purposes of this Section 2.1, “base salary” means an Employee’s
regular compensation without reduction for compensation deferred under all
qualified and non-qualified plans of Employers, but excluding all of the
following: bonuses, commissions, overtime, incentive payments, non-monetary
awards, retention payments, and other special compensation. Eligibility is
generally effective annually as of the first day of a calendar year, but the
Committee may, in its sole discretion, allow eligibility effective as of the
start of a calendar quarter, semi-annual period, or another date it establishes.
SECTION 3
DEFERRED COMPENSATION
     3.1 Deferred Compensation. An Eligible Employee’s participation in the Plan
will commence when he or she makes a deferral election. Deferral of compensation
under the Plan will occur in the amount and at the time provided in this
Section 3.1 and in Section 3.3, and will not be effective until the Eligible
Employee has complied with the election procedures in Section 3.3. Each Eligible
Employee may elect, in accordance with Section 3.3, to defer annually the
receipt of a percentage of the Base Salary and Variable Compensation that he or
she earns during each calendar year or portion of a calendar year that the
Employee is an Eligible Employee. The maximum amount permitted to be deferred
from Base Salary and Variable Compensation is the amount remaining after all
deductions for other benefits and taxes are first deducted from the gross
payment. Any Base Salary or Variable Compensation deferred under this Section
will be recorded in an Account, maintained in the name of the Participant, and
credited as a dollar amount equal to the total amount of Base Salary and/or
Variable Compensation deferred during each calendar year under the Plan,
together with deemed earnings credited in accordance with Section 3.6. The
percentage of Base Salary and Variable Compensation that an Eligible Employee
elects to defer will remain constant until suspended or modified by another
election made in accordance with Section 3.3.
     3.2 Payment of Account Balances. The Account of a Participant who does not
make a distribution election under (a) below will be distributed in a lump sum
on the first

3



--------------------------------------------------------------------------------



 



distribution date after his or her Termination of Employment, in accordance with
Section 3.2(d).
     (a) An Eligible Employee may elect to receive distributions upon
(i) Termination of Employment or (ii) the later of age 591/2 or Termination of
Employment. An Eligible Employee may also elect to receive distributions in a
lump sum or in quarterly installments over a period of five years or 10 years.
These elections must be made when the Eligible Employee first elects to defer
compensation under the Plan, in accordance with Section 3.3 and any procedures
established by the Committee.
     (b) No Participant may change a distribution election more than a total of
three times. Any change in distribution election will apply to all amounts in an
Account and must be made in accordance with procedures established by the
Committee. A change in distribution election will not be effective for at least
12 months after the date of the election and must defer payment no less than
five years after the date payment would otherwise have been made or commenced.
An election to change an age 591/2 or other permissible fixed date distribution
must be made no less than 12 months before the previously elected distribution
date.
     (c) Notwithstanding any other provision of this Plan, upon Termination of
Employment by reason of death, a deceased Employee’s Beneficiary will be
entitled to a lump sum distribution of all amounts credited to the deceased
Employee’s Account in accordance with Section 3.2(d). Upon the death of a
Participant after Termination of Employment, the balance of the Participant’s
Account will be distributed to his or her Beneficiary in one lump sum
(notwithstanding any election to receive distributions under clause (ii) of
Section 3.2(a) or in installments), in accordance with Section 3.2(d).
     (d) A distribution upon a Participant’s attainment of age 591/2 or
Termination of Employment by reason of death will be made or commence on the
17th day of the month (or the first business day after the 17th) following the
calendar quarter in which the distribution event under this Section 3.2 occurs.
For Participants whose attainment of age 591/2 or Termination of Employment by
reason of death occurs within the first 10 days of a calendar quarter, payment
shall occur or commence on the 17th day of the month (or the first business day
after the 17th) in which the Termination of Employment occurs if the Company can
reasonably process the payment by the 10th day of the month; otherwise, payment
shall occur or commence on the 17th day of the month (or the first business day
after the 17th) after the end of the calendar quarter during which the
attainment of age 591/2 or Termination of Employment by reason of death occurs.
     A distribution upon Termination of Employment for any reason other than
death will be made or commence on the 17th day of the first month (or the first
business day after the 17th) of the third calendar quarter following the
calendar quarter in which the Termination of Employment triggering a
distribution occurs. For Participants whose Termination of Employment occurs
within the first 10 days of a calendar quarter, a distribution will be made or
commence on the 17th day of the first month (or the first business day after the
17th) of the second calendar quarter following the calendar quarter in which the
Termination of Employment triggering a distribution occurs. Subsequent

4



--------------------------------------------------------------------------------



 



distributions, if any, will be made on each quarter-annual anniversary date of
the date of the first distribution. Each distribution will include interest or
other earnings credited to the balance of the Account remaining unpaid.
     (e) Notwithstanding any other provision of this Plan, if a Participant has
elected distribution in five-year or ten-year quarterly installments and, as of
the date on which the Participant has a Termination of Employment, the total
value of the Account, aggregated with the fair market value of all other
“account balance plan” accounts (as defined in Treas. Reg. §
1.409A-1(c)(2)(i)(A)) of the Participant, is equal to or less than $10,000, the
Participant’s entire Account in this Plan and all other account balance plans
will be paid in a lump sum on the date the installments otherwise would have
commenced.
     3.3 Election to Defer Compensation. An election to defer compensation under
Section 3.1 must be made in accordance with procedures established by the
Committee. The deferral election must be made no later than December 31st of the
calendar year preceding the calendar year in which services will be performed to
earn the compensation that is subject to the deferral election, or another date
designated by the Committee that satisfies the requirements of Code section
409A(a)(4)(B). An Eligible Employee must make an election in his or her first
year of eligibility within 30 days after the effective date of his or her
eligibility under Section 2.1, and that election will apply to compensation
earned on and after the 31st day after the day the Employee’s eligibility is
effective. This deferral election and any subsequent election will continue
until suspended or modified in accordance with procedures established by the
Committee, and any new election will apply only to compensation earned after the
end of the calendar year in which the valid new election is made. A deferral
election will become irrevocable as of the last day of the calendar year in
which it is made. Original elections will remain in effect from year to year,
unless modified or suspended, until the date the Participant’s Account is
distributed, in full or in part, under Section 3.2. The Company will withhold
the percentage of Base Salary specified to be deferred for each payroll period
and the percentage of Variable Compensation specified to be deferred at the time
or times it would otherwise be paid to the Eligible Employee.
     3.4 Hardship. (a) If an unforeseeable emergency occurs, a Participant may
request that the Committee approve payment earlier than the date to which it was
deferred or that there be a cessation of deferrals under the Plan. For purposes
of this section 3.4, an “unforeseeable emergency” is limited to a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse, or of a
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)) of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. What constitutes
an unforeseeable emergency depends upon each Participant’s circumstances, but,
in any case, payment may not be made and a cessation of deferrals may not occur
to the extent that a hardship is or may be relieved: (i) through reimbursement
or compensation by available insurance or otherwise or (ii) by liquidation of
the Participant’s assets to the extent the asset liquidation would not itself
cause severe financial hardship. Moreover, a deferred amount may not be
distributed before the date

5



--------------------------------------------------------------------------------



 



to which the amount was deferred to the extent that the hardship is or may be
relieved by cessation of deferrals under the Plan.
     (b) The Committee will consider any requests for payment under this
Section 3.4 on a uniform and nondiscriminatory basis and in accordance with Code
section 409A. If an amount is distributed or deferrals cease under this
Section 3.4, the Participant will be ineligible to defer additional amounts
until the next regular date designated under Section 3.3 for making deferral
elections that occurs one year or more after the date as of which the Committee
approved the distribution or cessation of deferral. Payments made under this
Section 3.4 will be made within 7 days after the Committee determines that an
unforeseeable emergency has resulted in severe financial hardship to the
Participant or at a later date chosen by the Committee that does not result in
taxation under Code section 409A.
     3.5 Employee’s Rights Unsecured. The right of a Participant or his or her
Beneficiary to receive a distribution under the Plan constitutes an unsecured
claim against the general assets of the Company and the Participant’s Employer
or former Employer, and neither the Participant nor his or her Beneficiary has
any rights in or against any amount credited to an Account or any other specific
assets. The Plan constitutes a mere promise by the Company to make benefit
payments in the future.
     3.6 Investment of Contributions. Deemed earnings will be applied throughout
the year to all amounts credited to an Account (referred to as “interest or
other earnings”) until the Account has been fully distributed to the Participant
or Beneficiary. Deemed earnings may be positive or negative in accordance with
the Participant’s elected investment.
SECTION 4
DESIGNATION OF BENEFICIARY
     4.1 Designation of Beneficiary. A Participant may designate a Beneficiary
to receive any part of the Participant’s Account. A Beneficiary may be
designated at any time before the Participant dies and may be revoked or changed
at any time in accordance with procedures established by the Committee. A
designation or change of designation that names a Beneficiary other than the
Participant’s spouse will be effective only if spousal consent is provided. If
the Participant fails to designate a Beneficiary, or if no Beneficiary survives
the Participant, the Participant’s Account will be paid to the Participant’s
estate. Beneficiary designations must be on the form attached as Appendix 2. A
single Beneficiary designation will apply to amounts under the Oracle
Corporation 1993 Deferred Compensation Plan and this Plan and, for the avoidance
of doubt, to contributions to the PeopleSoft Plan in 2005 and later years that
were transferred to this Plan.

6



--------------------------------------------------------------------------------



 



SECTION 5
CODE SECTION 409A
     5.1 General Compliance. The Plan is designed to comply with Code section
409A and is to be construed and administered, where possible, to comply with
section 409A. Neither the Company or Employer nor the Committee is obligated to
take any action that the Company’s counsel determines would result in taxation
under Code section 409A. If the Company or its counsel determines that any Plan
provision or feature does not comply with Code section 409A, that provision or
feature will be null and void to the extent required to avoid taxation under
section 409A.
     5.2 No Express or Implied Warranties. Although the Company intends to
administer the Plan to prevent taxation under Code section 409A, the Employers
do not represent or warrant that the Plan will comply with Code section 409A or
any other provision of federal, state, local, or non-United States law. The
Company, its affiliates or subsidiaries, and their respective directors,
officers, employees and advisers will not be liable to any person for any tax,
interest, or penalties that might be owed with respect to an Account.
     5.3 Permissible Accelerations and Delays. The Company reserves the right,
exercisable in its sole discretion, to accelerate payments under this Plan to
the extent permitted by, and in accordance with, Treas. Reg. §1.409A-3(j)(4). In
addition, the Company reserves the right, exercisable in its sole discretion, to
delay payments under this Plan to the extent permitted by, and in accordance
with, Treas. Reg. §1.409A-2(b)(7).
     5.4 Specified Employees. Notwithstanding any other provision of this Plan,
any distribution that is not exempt from Code section 409A and that is to be
paid upon Termination of Employment (other than as a result of death) to a
“specified employee” (as defined under Code section 409A) will not be paid
sooner than six months and one day following the Termination of Employment.
SECTION 6
TRUST PROVISIONS
     6.1 Trust Agreement. The Company may establish the Trust, which shall
comply with the model trust provisions set forth in Revenue Procedure 92-64 (or
any successor ruling or regulation that establishes or provides guidance on an
IRS model rabbi trust), for the purpose of retaining assets set aside by the
Company or any Employer pursuant to the Trust Agreement for payment of all or a
portion of the amounts payable pursuant to the Plan. Any benefits not paid from
the Trust shall be paid from the Company’s or the Employer’s general funds, and
any benefits paid from the Trust shall be credited against and reduce by a
corresponding amount the Company’s or Employer’s liability to Employees under
the Plan. All Trust Funds shall be subject to the claims of general creditors of
both the Company and any Employer in the event the Company or Employer is
Insolvent as defined in Section 3 of the Trust Agreement. The obligations of the
Company and Employer to pay benefits under the Plan constitute an unfunded,
unsecured promise to pay and Employees shall have no greater rights than general

7



--------------------------------------------------------------------------------



 



creditors of the Company or Employer. It is the Company’s intention that the
arrangements be unfunded for tax purposes and for purposes of Title I of ERISA.
SECTION 7
CLAIMS PROCEDURE
     7.1 Claims Procedure. If any Participant or his or her Beneficiary has a
claim for benefits that have not been paid, that person (“claimant”) may file
with the Committee a written claim providing the amount and nature of the claim,
supporting facts, and the claimant’s address. Claims for benefits must be filed
as soon as reasonably practicable after the occurrence of the facts on which the
claim is based. The Committee shall notify each claimant of its decision in
writing by registered or certified mail within sixty (60) days after its receipt
of a claim or, under special circumstances, within ninety (90) days after its
receipt of a claim; and if the Committee determines that payment is to be made,
payment will be made within 90 days after the date by which notification is
required. If a claim is denied, the written notice of denial shall set forth the
reasons for such denial, refer to pertinent Plan provisions on which the denial
is based, describe any additional material or information necessary for the
claimant to realize the claim, and explain the claims review procedure under the
Plan.
     7.2 Claims Review Procedure. A claimant whose claim has been denied, or
such claimant’s duly authorized representative, may file, within sixty (60) days
after notice of such denial is received by the claimant, a written request for
review of such claim by the Committee. If a request is so filed, the Committee
shall review the claim and notify the claimant in writing of its decision within
sixty (60) days after receipt of such request. In special circumstances, the
Committee may extend for up to sixty (60) additional days the deadline for its
decision. The notice of the final decision of the Committee shall include the
reasons for its decision and specific references to the Plan provisions on which
the decision is based. If the final decision is that payment is to be made,
payment will be made within 90 days after the date by which notification of the
final decision is required. The decision of the Committee shall be final and
binding on all parties.
SECTION 8
AMENDMENT AND TERMINATION
     8.1 Amendment. The Committee may amend this Plan at any time with either or
both retroactive and prospective effect. It is intended that all Plan amendments
comply with Code section 409A. Amendments will be effective upon the date stated
in the amendment and will be binding on all Participants and Beneficiaries,
except as otherwise provided in the amendment. No amendment may adversely affect
a Participant’s accrued benefits without the Participant’s written approval. Any
rights to benefits under this Plan created by an employment agreement in effect
between the Company or Employer and an Employee are subject to amendments to
this Plan.
     8.2 Termination. The Committee may terminate the Plan and distribute
Accounts to Employees in accordance with Code section 409A.

8



--------------------------------------------------------------------------------



 



SECTION 9
ADMINISTRATION
     9.1 Administration. The Committee has complete authority to administer the
Plan, interpret the terms of the Plan, determine eligibility of Employees to
participate in the Plan, and make all other determinations and take all other
actions in accordance with the terms of the Plan and the Trust Agreement. Any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatever under
this Plan.
     9.2 Liability of Committee, Indemnification. To the extent permitted by
law, the Committee shall not be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this Plan
unless attributable to his or her own bad faith or willful misconduct.
     9.3 Expenses. The costs of establishing and adopting the Plan, including
but not limited to legal and accounting fees, will be borne by the Company or
the Employer. The expenses of administering the Plan will be borne by the Trust.
The Company or Employer will bear any tax liability associated with the Trust’s
investment of assets and will not be reimbursed by the Trust for those costs.
SECTION 10
GENERAL AND MISCELLANEOUS
     10.1 Rights Against the Company. Except as expressly provided by the Plan,
this Plan shall not be construed as giving to any Employee, Participant,
Beneficiary, or any other person any legal, equitable or other rights against
the Company or an Employer, or against any officers, directors, agents or
shareholders, or as giving to any Participant or Beneficiary any equity or other
interest in the assets, business or shares of the Company or Employer stock or
giving any Employee the right to be retained in the employment of the Company or
an Employer. All Employees are subject to discharge (with or without cause) to
the same extent they would have been if this Plan had never been adopted. The
rights of an Employee hereunder are solely those of an unsecured general
creditor of the Company or an Employer. Nothing in the Plan should be construed
to require any contributions to the Plan on behalf of an Employee, Participant,
or Beneficiary by the Company or an Employer.
     10.2 Assignment or Transfer. No right, title or interest of any kind in the
Plan is transferable or assignable by any Participant or Beneficiary or subject
to alienation, anticipation, sale, pledge, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.
     10.3 Severability. The provisions of this Plan are fully severable.
Accordingly, any declaration that a provision of this Plan is illegal or invalid
for any reason will not

9



--------------------------------------------------------------------------------



 



affect the remaining provisions of this Plan, and this Plan will be construed
and enforced as if any illegal or invalid provision had never existed.
     10.4 Construction. The article and section headings and numbers are
included only for convenience of reference and are not to be taken as limiting
or extending the meaning of any of the terms and provisions of this Plan.
Whenever appropriate, words used in the singular shall include the plural or the
plural may be read as the singular. When used herein, the masculine gender
includes the feminine gender.
     10.5 Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of California unless superseded by federal
law, which shall govern correspondingly.
     10.6 Payment Due to Incompetence. If the Committee receives evidence that
an Employee or Beneficiary entitled to receive any payment under the Plan is
physically or mentally incompetent to receive such payment, the Committee may,
in its sole and absolute discretion, direct the payment to any other person or
Trust which has been legally appointed by the courts.
     10.7 Taxes. All amounts payable hereunder shall be reduced by any and all
federal, state, local, and employment taxes imposed upon the Participant or his
or her Beneficiary which are required to be paid or withheld by the Company or
Employer. Amounts deferred will be taken into account for purposes of any tax or
withholding obligation under the Federal Insurance Contribution Act and Federal
Unemployment Tax Act, not in the year distributed, but at the later of the year
the services are performed or the year in which the rights to the amounts are no
longer subject to a substantial risk of forfeiture, as required by sections
3121(v)(2) and 3306(r)(2) of the Code. Amounts required to be withheld in
accordance with Code section 3121(v)(2) will be withheld out of other current
wages paid by the Participant’s Employer or, if current wages are insufficient,
out of the amount of Base Salary or Variable Compensation elected to be
deferred. The determination of the Company or Employer regarding applicable
income and employment tax withholding requirements shall be final and binding on
Employee.

            ORACLE CORPORATION
      By:   /s/ Joyce Westerdahl         Name:   Joyce Westerdahl       
Title:   Senior Vice President, Human Resources

12/22/08   

10